EX-28.h.11 FEE WAIVER AGREEMENT NATIONWIDE FUND THIS FEE WAIVER AGREEMENT, effective as of June 17, 2013, by and between NATIONWIDE FUNDADVISORS (“NFA”) and NATIONWIDE MUTUAL FUNDS, a Delaware statutory trust (the “Trust”), on behalf of the Nationwide Fund (the “Fund”). WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management company of the series type, and the Fund is a separate series of the Trust; and WHEREAS, NFA serves as investment adviser to the Trust, including the Fund, pursuant to an investment advisory agreement, dated May 1, 2007, between NFA and the Trust, under which the Trust pays fees to NFA as specified therein (“Advisory Fees”); and WHEREAS, NFA and the Trust had entered into an agreement with one or more subadvisers with respect to the Fund pursuant to which, as of September 30, 2010, NFA was obligated to pay such subadviser(s) a specific fee rate (“Old Subadvisory Fee Rate”); and WHEREAS, NFA has entered into an agreement with a new subadviser to the Fund as of the same date hereof, pursuant to which it will be obligated to pay the new subadviser a reduced fee rate (“New Subadvisory Fee Rate”), resulting in financial savings to NFA; and WHEREAS, NFA desires to share a portion of such financial savings resulting from the New Subadvisory Fee Rate with shareholders of the Fund. NOW, THEREFORE, the parties hereto agree as follows: 1.Fee Waiver Amount: 1.1Every month, NFA shall calculate the aggregate amount of subadvisory fees it would have been obligated to pay subadvisers pursuant to the Old Subadvisory Fee Rate (“Old Subadvisory Fee Amount”), and NFA shall separately calculate the amount of aggregate subadvisory fees it is obligated to pay to subadvisers pursuant to the New Subadvisory Fee Rate (“New Subadvisory Fee Amount”).The difference between the Old Subadvisory Fee Amount and the New Subadvisory Fee Amount shall be referred to herein as the “Savings Amount.” 1.2NFA agrees each month to waive an amount of Advisory Fees equal to 50% of the Savings Amount in respect of the Fund.NFA acknowledges that it shall not be entitled to collect on, or make a claim for, Advisory Fees waived hereunder at any time in the future. 2.Term and Termination of Agreement: 2.1This Agreement shall continue in effect until the earlier to occur of either:(i)May 1, 2014, or (ii) any addition of a new subadviser or termination of the existing subadviser, provided that any such addition or termination be approved by the Board of Trustees. 3.Miscellaneous: 3.1Captions.The captions in this Agreement are included for convenience of reference only and in no other way define or delineate any of the provisions hereof or otherwise affect their construction or effect. 3.2Interpretation.Nothing herein contained shall be deemed to require the Trust or the Fund to take any action contrary to the Trust’s Agreement and Declaration of Trust or By-Laws, or any applicable statutory or regulatory requirement to which the Trust or Fund is subject or by which the Trust or Fund is bound, or to relieve or deprive the Trust’s Board of Trustees of the Board’s responsibility for and control of the conduct of the affairs of the Trust or the Fund. IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their respective officers thereunto duly authorized as of the day and year first above written. TRUST NATIONWIDE MUTUAL FUNDS By:/s/ Michael S. Spangler Name:Michael S. Spangler Title:President ADVISER NATIONWIDE FUND ADVISORS By:/s/ Michael S. Spangler Name:Michael S. Spangler Title:President
